           Case 4:20-cv-02602-HSG Document 1 Filed 04/15/20 Page 1 of 1

                                        Office of the Clerk
               United States Bankruptcy Court, Northern District of California

                                                                                    
Edward J. Emmons
                                                                                       Apr 15 2020
Clerk of Court
450 Golden Gate Avenue
Mail Box 36099                                                                 
San Francisco, CA 94102                                                     
Phone: (415) 268-2300                                                       
                                                                                 
                                              April 1, 2020

Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building                       USDC Case No. CV-20-2602-HSG
& United States Courthouse
450 Golden Gate Avenue, 16th Floor
San Francisco, CA 94102


Re:    Transmittal of Notice of Appeal to District Court: Pacific Gas & Electric Company and
PG& E Corporation; Bankruptcy Case No. 19-30088-DM, Judge Dennis Montali; Adversary
Proc. No. 19-3049-DM, Winding Creek Solar LLC et al. vs. Pacific Gas and Electric Company
and PG&E Corporation

Dear Clerk:

We are electronically transmitting the following documents to your court for the above referenced matter:

X   Notice of Appeal and Statement of Election- by plaintiff Winding Creek Solar LLC et al
X   Court Certificate of Mailing
X   Docket Report
X   Order Resolving the Utility’s Motion to Dismiss
X   Filing Fee Paid

If you have any questions, please contact me at (415) 268-2373.




                                                Sincerely,

                                                Edward J. Emmons
                                                Clerk of Court

                                                By: Da’Wana Chambers
                                                     Deputy Clerk




Case: 19-03049        Doc# 29      Filed: 04/15/20      Entered: 04/15/20 08:50:27         Page 1 of 1
